Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3,  11 and 20 are amended.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,316 in view of Oikonomou (U.S. Patent Application Publication No. 2014/0007205). 
 	The difference of the current independent claims and the Patent independent claims is that the current independent claims recites the authentication, a token and reference to session associated with the user of a client is location based.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure binding location information of the user with the location information to web application server (Oikonomou, paragraph 0059).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5, 8-11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otranen et al. (U.S. Patent Application Publication No. 2011/0202988, hereinafter Otranen in view of  Oikonomou (U.S. Patent No. 2014/0007205) and further in view of Bishop et al. (U.S. Patent Application Publication No. 2004/0243520, hereinafter Bishop) and further in view of Thompson (U.S. Patent Application No. 2019/0109840). 	With respect to claims 1, 11 and 20, Otranen discloses a method comprising: 
receiving, by one or more computing devices and from an identity provider, a token authenticating that a user of a client device is at a first geographic location; determining, by the one or more computing devices and based on the token, one or more labels for a session associated with the user (e.g. Otranen, paragraphs 0017-0020).
Otranen does not explicitly disclose but Oikonomou discloses the authentication, token and reference for a session associated with the user is location based (Oiknomou, paragraph 0059).
 	Otranen does not explicitly disclose but Bishop discloses wherein each label of the one or more labels is associated with a corresponding security group; based on the one or more labels, granting the user of the client device access to sensitive data (e.g. Bishop, paragraphs 0040 and 0092). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bishop’s intelligent token containing authentication for client request for connection sessions to different services with Otranen’s verification of authentication context to initiate service session to provide enhanced reliability and confidence in the service transaction.
 	Moreover, Otranen discloses authentication associated with user location but does not explicitly mention the location is geographic location but Thompson discloses this feature (e.g. Thompson, Abstract, “The client device is authenticated based on the determination that the current geographical location of the client device is within the trusted tolerance geographical area”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the authentication of user location (such as IP address) with Thompson’s teaching of authentication based user geographic location to determine authentication of user based on tolerance geographical area (Abstract). 
 	With respect to claim 2, Otranen discloses the method of claim 1, wherein the token indicates context information associated with the client device (e.g. Otranen, paragraph 0020).  	
With respect to claim 5, Oikonomou discloses the method of claim 1, further comprising authenticating the user via a cloud directory (e.g. Oikononou, paragraph 0027).  	
 	With respect to claim 8, Bishop discloses the method of claim 1, further comprising: generating an authentication certificate comprising the one or more labels; and determining, based on the authentication certificate, one or more access groups for the user, wherein the granting the user access to the sensitive data is further based on the one or more access groups (e.g. Bishop, paragraphs 0040 and 0092).  	With respect to claim 9, Bishop discloses the method of claim 8, wherein the authentication certificate is associated with a smart card (e.g. Bishop, Abstract). 
With respect to claim 10, discloses the method of claim 8, further comprising: removing the authentication certificate comprising the one or more labels (e.g. Otranen, paragraph 0017-0020).   	With respect to claim 14, Oiknomou discloses the apparatus of claim 11, wherein the instructions, when executed by the one or more processors, further cause the apparatus to authenticate the user via a cloud directory (Oiknomou, paragraph 0027).  	With respect to claim 17, Bishop discloses the apparatus of claim 11, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: generate an authentication certificate comprising the one or more labels; and determine, based on the authentication certificate, one or more access groups for the user, wherein the instructions, when executed by the one or more processors, cause the apparatus to grant the user access to the sensitive data further based on the one or more access groups (e.g. Bishop, paragraphs 0040 and 0092).  	With respect to claim 18, Bishop discloses the apparatus of claim 17, wherein the authentication certificate is associated with a smart card (e.g. Bishop, Abstract).  	With respect to claim 19, Otranen discloses the apparatus of claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: remove the authentication certificate comprising the one or more labels (e.g. Otranen, paragraphs 0017-0020). 

Allowable Subject Matter
5.	Claims 3, 4, 6, 7, 12, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434